Citation Nr: 0602778	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for asthma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he was exposed to various 
environmental hazards while in service and that such exposure 
resulted in his current lung disability.  The Board notes 
that the veteran claims he was exposed to asbestos, dust, 
lead paint and chemicals.  Diagnoses have included asthma, 
breathing problems and chronic obstructive pulmonary disease.

In August 2004, a VA physician noted that he had been asked 
by another VA doctor to provide an opinion regarding the 
association between the veteran's symptoms and his 
occupational exposures.  He stated that he had reviewed the 
case and, along with another VA pulmonary physician, 
concluded that the veteran's symptoms were not related to 
exposure to asbestos; that the veteran had obstructive lung 
disease that responded poorly to medical intervention and was 
not related to his minimal/absent history of smoking; and 
that the association between the veteran's chronic 
obstructive pulmonary disease and his exposure to other 
chemicals and dusts in service remained an open question.  
The physician commented that there was a possibility that the 
exposures could have led to his chronic obstructive pulmonary 
disease, but there was also a possibility that they had 
nothing to do with chronic obstructive pulmonary disease and 
therefore his symptoms.  The physician stated that to his 
knowledge, there was no absolute way of answering this 
question.  

It is not clear what records were reviewed by the physician 
in formulating his opinion.  It does not appear that the 
veteran's service medical records were reviewed.  In 
addition, the Board notes that a VA pulmonary examination has 
not been conducted following the veteran's separation from 
service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his lung 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
respiratory disease to determine the 
nature and etiology of his current lung 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not the 
veteran's lung disability is related to 
service, to include any exposure to 
environmental hazards therein.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

